Case: 10-60263 Document: 00511348617 Page: 1 Date Filed: 01/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 12, 2011
                                     No. 10-60263
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

HERBERT ALBARENGA-CHAVEZ, also known as Herbert Patrocinio Chavez-
Alvarenga,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A099 612 264


Before BARKSDALE, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Herbert Albarenga-Chavez, a native and citizen of El Salvador, petitions
for review of an order of the Board of Immigration Appeals (BIA) dismissing his
appeal from an Immigration Judge’s (IJ) order denying his request for
withholding of removal.
       For the first time, Albarenga challenges: (1) the IJ’s finding his proffered
social group of “migrant workers” was not cognizable; and (2) the IJ’s implicit


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60263 Document: 00511348617 Page: 2 Date Filed: 01/12/2011

                                  No. 10-60263

finding he was not entitled to withholding of removal based on Indian descent.
Because Albarenga failed to exhaust his administrative remedies for these
claims by raising them before the BIA, our court lacks jurisdiction to consider
them. 8 U.S.C. § 1252(d)(1); see Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir.
2001).
      Albarenga also contends he is entitled to withholding of removal because
of past, and likelihood of future, persecution on account of his membership in a
particular social group: individuals who refuse to join gangs in El Salvador.
When the BIA affirms the IJ’s denial, based in part on the IJ’s opinion, as it did
in this case, our court reviews both decisions. See, e.g., Zhu v. Gonzales, 493
F.3d 588, 593 (5th Cir. 2007). We review the IJ’s and BIA’s determinations
Albarenga is not eligible for withholding of removal under the substantial
evidence standard. Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002). That
standard “requires only that the BIA’s decisions be supported by record evidence
and be substantially reasonable”. Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir.
2009) (internal quotation marks and citation omitted).
      To establish eligibility for withholding of removal, an alien must show “‘it
is more likely than not’ that his life or freedom would be threatened by
persecution on account of one of the five categories mentioned under asylum”.
Efe, 293 F.3d at 906 (quoting 8 C.F.R. § 208.16(b)(1)). The protected categories
are “race, religion, nationality, membership in a particular social group, or
political opinion”. 8 U.S.C. § 1101(a)(42)(A); Jukic v. INS, 40 F.3d 747, 749 (5th
Cir. 1994). That Albarenga has not shown membership in a particular social
group is supported by the record and is substantially reasonable. See Shaikh,
588 F.3d at 863. Because he has not demonstrated a protected ground was a
central reason for the alleged persecution, Albarenga has not demonstrated the
IJ and BIA erred in denying withholding of removal.
      DISMISSED FOR LACK OF JURISDICTION IN PART; DENIED IN
PART.

                                        2